HUNT, Circuit Justice.
The court decides, on the authority of the cases of Dental Vulcanite Co. v. Wetherbee [Case No. 3,810] and Goodyear. Dental Vulcanite Co. v. Smith [Id. 5,598], that the reissued letters patent No. 1,904, dated March 21, 1865, reissued to the Dental Vulcanite Company, assignee of John A. Cummings, are valid; that the invention covered thereby, is patentable; that it was not abandoned, or relinquished to the public, and, that it was not in public use, or on sale, for more than two years prior to said Cummings’ application for a patent, with his consent or allowance. Decree ordered for complainants.
[For other eases involving this patent, see note to Dental Vulcanite Co. v. Wetherbee, Case No. 3,810.]